Citation Nr: 1700695	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent from December 1, 2009, for carpal tunnel release, right, associated with impairment right elbow (major).

2.  Entitlement to an extension of a temporary total rating for convalescence following surgery beyond November 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his November 2010 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing at a local VA office, but in December 2010 withdrew that hearing request.  As such, the Board does not find that a hearing request is pending. 

The Board remanded the Veteran's claim for further development in August 2015.  The matter again is before the Board. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's right carpal tunnel release is manifested by numbness, pain, loss of sensation, weakness, decreased motion of the wrist, decreased reflexes, and possible muscle atrophy, more nearly approximating moderate disability, but no worse than moderate disability. 

2.  The Veteran is not shown to have been in need of convalescence after November 30, 2009, for right carpal tunnel release and right ulnar nerve transposition in September 2009.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for right carpal tunnel release have been met for the entire appellate time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic Code (DC) 8599-8515 (2016).

2.  A temporary total rating based on surgery necessitating convalescence beyond November 30, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in October 2009, May 2013, and May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran with multiple appropriate examinations, most recently in August 2015.  The VA examination reports are thorough and supported by the medical treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the August 2015 VA medical examination, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Factual Background

On September 13, 2009, the Veteran underwent a right carpal tunnel release and a right ulnar nerve transposition for his right carpal tunnel syndrome and right ulnar nerve compression at the elbow.  

In early October 2009, the Veteran had elbow flexion to -10 degrees, with stiffness.  Sensation was intact in the medial, radial, and ulnar distribution, with some hypersensitivity in the medial elbow and base of the thenar eminence.  The impression was status post ulnar nerve carpal tunnel release.  The Veteran noticed some difference in his ability to sleep without pain.

In November 2009, the Veteran reported that his right hand and arm were doing better, although there was some persistent numbness in the finger tips.  That said, he was markedly improved from preoperative status and his most significant complaints were hypersensitivity in some palm skin, tenderness along the scar, and decreased sensation along the medial aspect of the elbow, all of which was improving.  On examination, the surgical scars were well-healing, although the carpal tunnel scar had a slightly thickened area that was tender to palpation.  That said, the treatment provider described the tenderness as minimal and that the scar actually looked quite good compared to most at that time.  The treatment provider advised the Veteran that he could take off his wrist splint and start using his right hand, although the Veteran was apprehensive due to tenderness.  

In December 2009, right upper extremity reflexes were normal, as well as sensation to light touch, proprioception, and vibration.  There was normal muscle tone and Hoffman, Babinski, and clonus testing all were negative.  

In March 2010, the Veteran reported that his hand numbness was improving, but that he was experiencing some fairly significant tremors that had been worsening over time.  On examination, there was a significant intention tremor that also was present when his hand was resting.  He had a positive Tinel sign that was present a centimeter distal to the end of the scar, but he had good intrinsic function of the elbow and sensation appeared to be improving distally.  The scar was well-healed and elbow and hand range of motion was unrestricted.  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that since his 2009 surgery his paresthesias had improved both on the ulnar and median nerve side of the right extremity, but there was ongoing bilateral upper extremity weakness.  The examiner, however, attributed the weakness to multilevel disc protrusions of the cervical spine, rather than the carpal tunnel syndrome.  Residuals of the ulnar neuropathy persisted and there were paresthesias radiating up into the upper arm with certain extension movements.  The Veteran's ability to weld, work with iron, work with cattle, and engage in other physical activities had been severely compromised over the last few years, due to a combination of factors that included the ulnar and median nerve compressions on the right side.  The Veteran no longer used a brace or other assistive device for the right wrist.  The examiner noted that a tremor had recently been identified.  On examination, the Veteran had right wrist dorsiflexion to 50 degrees, radial deviation to 10 degrees, and ulnar deviation to 30 degrees.  Right elbow flexion was to 145 degrees and there was full elbow extension.  There was no change of motion of the joints on repetitive motion or additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Grip strength was modest, at best, but equal bilaterally.  Flexors and extensors of the hands were normal and the Veteran was able to make a fist.  Reflexes were hypoactive, but sensation was normal.  

In April 2010, the Veteran was seen for a neurology consultation for bilateral hand tremors that had been ongoing for several years.  The impression was bilateral upper extremity action or intention tremor, without signs of Parkinson's disease.  He was started on a trial of medication for the tremors.

A May 2010 VA treatment record indicated that the Veteran's numbness and tingling had resolved and that his surgical scar was well-healed.  That said, he continued to experience intention tremors.

A June 2010 VA neurology clinic treatment record included the Veteran's complaints of bilateral hand tremors.  The tremors had been present for the past few years and worsened with activity.  The tremors were associated with hand weakness and inhibited his ability to work as a farmer or iron worker.  A prior physician had recommended alcohol for the tremors, but this had limited effect.  The Veteran also noted that since the right carpal tunnel and ulnar nerve surgery he had experienced shooting pain in the forearms and hands, as well as "atrophy."  On examination, sensation to light touch and vibration in the right upper extremity was normal.  Reflexes in the triceps could not be determined in either arm due to shooting pain.  The assessment noted that the Veteran did not reproduce a resting, action, or intention tremor during the examination, but he did become tremulous when the tremor was discussed which the treatment professional found made the physical examination equivocal.  The treatment provider suggested that the Veteran might have a subtle, benign essential tremor, the beginning stage of Parkinson's disease, a psychogenic tremor, or the symptoms could be the result of multiple surgeries in the upper extremities.  That said, the treatment provider reiterated that the Veteran did not have a tremor at rest unless mentioned, which made a benign essential tremor unlikely.  The provider also found it unlikely to be Parkinson's disease.  The right upper extremity surgeries were noted to be a potential contributing factor in the shooting / electric pains, weakness, and tremulousness.  A subsequent June 2010 addendum indicated that the Veteran's reported symptoms were consistent with an essential tremor; however, he declined to continue any medication for the tremors.

In his June 2010 notice of disagreement, the Veteran reported that his recovery from the September 2009 surgeries remained ongoing and that he had developed tremors due to nerve damage making it difficult to write, grip, or even move the right arm.  He indicated that the full extent of the post-operative nerve damage had not been determined.

In August 2010, the Veteran reported pain at the site of the right carpal tunnel surgery.  On examination of the wrist, there was no edema or redness, but with mild tenderness across the plantar aspect of the wrist and with pain on flexion of the wrist.  

A September 2010 dermatology clinic note indicated examination of multiple areas on the Veteran's body, including the arms, but did not note any problems with his right elbow or wrist surgical scars.

His November 2010 substantive appeal stated that his convalescent time had been underrated by VA and that his doctor had told him that the convalescence period for the elbow would be 9 months, not including the wrist.

A November 2010 VA treatment record indicated that the Veteran was more comfortable wearing his bilateral wrist splints and that he was having a fairly significant issue with his middle and ring fingers, particularly with extension of the hand, elbow, and arm.  He denied numbness in the small finger, index finger, or thumb.  On examination, the treating medical professional indicated that the scars were well-healed and that the Veteran appeared to be doing quite well.  The physician attributed the finger problems to a cervical spine issue, rather than symptomatology due to the carpal tunnel syndrome or ulnar nerve compression at the wrist.  

A December 2010 VA treatment record indicated that the Veteran was not compliant with medication, except for ibuprofen and tramadol.  The Veteran would not take any medication for the reported tremors because the medication made him dizzy, drowsy, and restless.  His tremors were largely unchanged, intermittent (action and postural), and brought about by stress and fatigue.  On examination, there was no observed tremor at rest and there was a rhythmic tremor in the right upper extremity on posturing.  Spiral test and writing showed evidence of a tremor.

In a February 2011 statement, the Veteran again claimed that his physician had placed his convalescence for his surgeries at 9 months and that it had been at least 4 months before he could "use my right hand and arm for the slightest of light lifting and for the simplest operations of basic household functions, dressing myself, and personal hygiene.  A year after the surgery I couldn't even hold and efficiently use a claw hammer to drive a nail... There is permanent nerve damage to my right elbow and wrist, and after the surgery of September 2009 it certainly took more than a mere two months for my right elbow and hand to mend.  My right arm and hand are still pretty much useless and sore, and constantly tingles and burns up and down my arm and wrist, and is numb and frequently shakes from tremors."

The Veteran was afforded a VA examination in July 2013.  The examiner noted diagnoses of bilateral carpal tunnel syndrome and right cubital tunnel syndrome.  The Veteran reported current moderate to severe right upper extremity neuropathic pain, paresthesias, dysthesias, and numbness in vaguely ulnar and median nerve distributions below the elbow.  The Veteran was right-hand dominant.  There was moderate intermittent right upper extremity pain, paresthesias, dysesthesias, and numbness.  Right elbow and wrist muscle strength was normal, as was grip strength and thumb to index finger strength.  The examiner checked the box indicating that the Veteran had muscle atrophy, but did not indicate what extremity and/or muscles were atrophied.  Reflexes in the right upper extremity were normal, as was sensation.  The associated surgical scars were not painful, unstable, or greater than 39 square centimeters (6 square inches).  The Veteran would not be better served with an amputation of the right upper extremity and prosthesis.  The examiner noted what appeared to be volitional trembling of the bilateral upper extremities during examination.  The Veteran also was unable to dorsiflex the wrist adequately to complete Phalen's sign testing.  2009 EMG testing was suggestive of a mild sensorimotor peripheral polyneuropathy.  

In an August 2013 statement, the Veteran disagreed with the July 2013 VA examination report findings that the Veteran's right upper extremity strength and reflexes were normal.  The Veteran stated that his right arm and hand were affected by continual tremors, which the examiner discounted.  In a December 2013 statement, the Veteran indicated that tremors in his hand, arm, and fingers prevented or made difficult everyday tasks, such as preparing meals and personal hygiene.  

The Veteran was afforded another VA examination in February 2014.  The Veteran reported aching and tremors in the right upper extremity since the 2009 surgeries.  He also claimed that the surgical site was tender all the time and that he had to be conscious as to where to lay the medial aspect of the right elbow.  He had right elbow pain and numbness if he did not keep the elbow propped up.  The Veteran was not experiencing a flare-up at the time of examination.  Right elbow flexion was to 130 degrees, with evidence of pain at 115 degrees.  There was no additional loss of motion on repetitive motion testing.  Functional loss was noted to be less movement of the right upper extremity than normal, impaired incoordination, and pain on movement.  There was tenderness on palpation and decreased sensitivity in the right ulnar nerve distribution below the right elbow including the fingers of the right hand.  The surgical scars were not painful, unstable, or greater than 39 square centimeters (6 square inches).  The examiner concluded that the right elbow disability would permit the Veteran to perform sedentary and light duty work.  There were sustained tremors from a non-orthopedic cause, residual decreased sensation in the right hand secondary to the surgery, and interosseal weakness due to the elbow surgery.

VA treatment records also include prescription of bilateral wrist braces.  

The Veteran was afforded a VA examination for the right wrist in August 2015, which also included examination of the left wrist.  There were noted problems with the right upper extremity due to peripheral nerve damage, including constant mild pain and mild paresthesias and numbness.  Muscle strength testing showed both right elbow flexion and extension limited to 4 out of 5, right wrist flexion and extension to 3 out of 5, and right grip and pinch strength each was 3 out of 5.  Reflexes were hypoactive.  There was noted mild, incomplete paralysis of the median nerve.  The examiner concluded that the Veteran would not be better served by a right upper extremity amputation and prosthesis.  His surgical scars were not painful, unstable, or greater than 39 square centimeters.  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

As the increased rating claim on appeal is from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is currently rated at 10 percent for his right carpal tunnel release under DC 8599-8515 as analogous to mild, incomplete paralysis of the median nerve.  The Veteran claims that his current rating does not adequately quantify his level of impairment and contends he is entitled to a higher rating. 

Neurological impairments affecting the median nerve are evaluated under DC 8515.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Complete paralysis of the median nerve produces the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  Disability ratings for diseases of the peripheral nerves under DC 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8515, for incomplete paralysis, as is the case here, DC 8515 provides for a 10 percent disability rating if the condition is mild regardless if the afflicted hand is his dominant or non-dominant side.  If the condition is considered "moderate," a 30 percent disability rating is provided for the dominant hand (while a 20 percent disability rating is provided for the non-dominant hand).  If the condition is considered "severe," a 50 percent disability rating is provided for the dominant hand (while a 40 percent rating is provided for the non-dominant hand). 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Based on the aforementioned evidence, the Board concludes that the Veteran's right carpal tunnel release more closely approximates the symptomatology of moderate peripheral neuropathy, thus a rating of 30 percent under DC 8515 is warranted.  In reaching that decision, the Board acknowledges that multiple medical practitioners have described the Veteran's right wrist condition as mild in nature; however, the evidence demonstrates that at various times during the appellate time period his symptoms have included decreased grip strength, decreased muscle strength involving all arcs of motion of the wrist, tenderness to palpation, numbness, hypoactive reflexes, and decreased sensation.  In addition, the July 2013 VA examination report included a box checked indicating muscle atrophy.  

The Board acknowledges that not all of these symptoms have been observed at the time of every examination, but the Veteran's lay reports have been consistent throughout the appellate time period that his right wrist disability inhibited his ability to hold and use a hammer and otherwise grip objects and use his right hand.  As such, the Board will afford the Veteran the benefit of the doubt that his overall symptomatology for the entire appellate time period was based on the above symptoms.  The Board recognizes that there is a suggestion that some of the above-listed symptoms were attributable to a nonservice-connected neck disability; however, as the precise etiology of all symptoms have not been determined, the Board will presume that the foregoing are due to the service-connected carpal tunnel disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Similarly, the Veteran has problems with a tremor in the right upper extremity, some degree of which has been attributed to the service-connected right wrist and elbow disabilities.  As the Veteran's primary complaint regarding such tremors has been in the difficulty it causes in holding objects and using his right hand and arm, the Board finds that the 30 percent rating granted herein fully contemplates the problems associated with his right upper extremity tremors.  

The Board concludes, however, that a rating greater than 30 percent under DC 8515 is not warranted.  In that regard, muscle strength has been shown to be no less than 3 out of 5.  Reflexes have been hypoactive, but present.  In addition, sensation has been decreased on some examinations, but not absent.  Although the July 2013 VA examination report noted muscle atrophy, the specific location of the atrophy was not indicated and the other medical evidence does not support a finding of atrophy sufficient to warrant a finding of severe, incomplete paralysis of the median nerve.  In short, the medical evidence as a whole supports a disability picture consistent with no more than moderate, incomplete paralysis of the median nerve.

The Board also has considered whether a separate rating is warranted based on the other available DCs.  In that regard, the Board recognizes that the Veteran has residual surgical scars from his right carpal tunnel surgery.  Scars are evaluated based on their location, size, appearance, and associated functional limitations.  38 C.F.R. § 4.118, DCs 7800-7805 (2016).  In this case, the Veteran's surgical scars have been service-connected, with a 10 percent rating assigned for the wrist scar from September 24, 2009, to March 17, 2010, at which time it was determined to be nontender.  The Veteran has not expressed disagreement with the separate rating assigned for the right wrist scar and, as such, it will not be discussed further herein.    

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's right carpal tunnel release for the entire period of this appeal.  As discussed above, the Veteran's symptoms approximate the criteria for a 30 percent rating for the entire appellate time period, but at no time meet the criteria for a higher rating.  As such, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected right carpal tunnel release is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right carpal tunnel release with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has numbness, pain, loss of sensation, weakness, decreased motion of the wrist, decreased reflexes, possible muscle atrophy, and right arm tremors, all of which makes holding objects and otherwise using the right hand and arm challenging or impossible.  The assigned rating contemplates these problems.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also has considered the applicability of 38 U.S.C.A. § 1114(l) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving his right hand, such as holding and using a hammer and other activities of daily living; however, the objective evidence of record reflects that he retains significant range of motion of the hand and wrist.  Multiple VA examiners have concluded that he retains the use of the right hand and that his right hand symptoms do not result in functioning comparable to amputation with prosthesis.  Clearly the Veteran retains the ability to use his right hand, although sometimes with limitations, and the Board finds that his limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that in multiple statements the Veteran has asserted that his service-connected disabilities render him unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board observes the TDIU claim has been granted, effective from August 8, 2013.  The claims file does not indicate the Veteran has since expressed a desire to contest the effective date assigned therein as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

Extension of Temporary Total Rating

From September 24, 2009, through November 30, 2009, the Veteran received a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for his convalescence after a right carpal tunnel release and right ulnar nerve transposition.  The Veteran argues that his temporary 100 percent rating should be extended. 

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30 (2016).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b). 

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id (citing Webster's Medical Desk Dictionary 606 (1986)). 

Upon review of the medical evidence, the Board finds that an extension of the temporary 100 percent disability rating under 38 C.F.R. § 4.30 is not warranted.  By early October 2009, the Veteran had range of motion of the right elbow limited to only -10 degrees of flexion, with stiffness.  Sensation was intact, with some hypersensitivity.  By November 2009, his right hand and arm were noted to be "markedly improved" from before the September 2009 surgery and the primary complaints were hypersensitivity, tenderness, and decreased sensation in various areas of the wrist and elbow, all of which were improving.  At that time, the treatment provider advised the Veteran he could remove his right wrist splint and start using his right hand.  No restrictions to the usage of the right elbow were noted at that time.  

In the immediate aftermath of the end of his temporary total rating, in December 2009 right upper extremity reflexes were normal, as well as sensation to light touch, proprioception, and vibration.  There was normal muscle tone and Hoffman, Babinski, and clonus testing all were negative.  In addition to the medical evidence discussed above, the March 2010 VA medical examiner indicated that the Veteran's ability to weld, work with iron, work with cattle, and engage in other physical activities had been severely compromised over the last few years, due to a combination of factors that included the ulnar and median nerve compressions on the right side.  That said, the Veteran no longer used a brace or other assistive device for the right wrist.  The most significant problem noted was decreased grip strength, which the examiner attributed to multiple factors, including the 2009 surgeries.    

In short, the medical evidence does not confirm any severe post-surgical residuals to either the right wrist or elbow as required by 38 C.F.R. § 4.30 after November 30, 2009.  Indeed, in November 2009 the Veteran was told to remove his right wrist brace and use his right wrist as he was able.  There were no restrictions placed on his use of the right elbow at that time.  From December 1, 2009, there was no therapeutic immobilization of either the right wrist or elbow or the necessity of house confinement.  

The Veteran, prior to the surgery, had been unemployed for an extended period of time from his former work as a farmer.  He had done some welding work for others thereafter, but not in the immediate time period prior to the surgeries.  The Board acknowledges the Veteran's statements that he was told by a treating physician that the convalescence period for his right elbow would be 9 months.  That said, the above statement regarding convalescence is not consistent with the evidence of record, which showed the Veteran to have minimal elbow residuals and full range of motion by at least 6 months after the surgery.  Even were the Board to accept the Veteran's statement regarding what he was told by his treating physician, the Board finds it unclear and doubtful that the physician was opining that the Veteran was unable to work at all during that time period, although it is possible that the Veteran would not have sufficient usage of his right arm for manual labor for some or all of that time period. 

Regardless of the physician's intent, the mere fact that the Veteran was medically advised not to work for 9 months following his right elbow surgery cannot support a finding of entitlement to extend the period of surgical convalescence.  That is, the criteria of 38 C.F.R. § 4.30 are specific, and do not contemplate the issue of whether the right elbow was fully functional and without impairment.  Rather, the provisions of 38 C.F.R. § 4.30 essentially provide compensation for the temporary disability caused by a surgical procedure with recognition that the overall disability rating should be re-evaluated after stabilization.  The Veteran is in receipt of a 10 percent rating for his right elbow disability from December 1, 2009, based on his symptomatology reported from that time.  His symptoms of pain, decreased sensation, and numbness in the elbow area are contemplated in that 10 percent rating and, as discussed above, the Veteran's right arm tremors are contemplated in the 30 percent rating assigned herein for the right wrist disability.

As explained above, the medical evidence simply does not support a finding that the requirements under 38 C.F.R. § 4.30 were met from December 1, 2009.  Indeed, there is evidence to the contrary.  Again, the medical evidence would have to show severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (with full weight bearing forbidden) or immobilization by cast, without surgery, of one major joint or more.  None of these factors were present in the Veteran's case from December 1, 2009.  The Veteran's surgical wounds were healing well, with only a small area of increased thickness and tenderness regarding the right wrist scar.  All braces causing immobilization had been determined unnecessary and there is no indication that there was a limitation on weight-bearing activities involving the right arm.  

Based upon the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against a finding of any basis to extend the Veteran's convalescence period beyond the period already granted following the September 2009 surgery.  It does not appear that any of the criteria cited in § 4.30 were satisfied as of December 1, 2009.  Instead, the medical evidence overwhelmingly supports the finding that the Veteran's right wrist and arm were "stable" as of December 1, 2009, to the point that post-surgical convalescence could be considered complete.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b).  The Board, therefore, finds that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 beyond November 30, 2009, is not warranted.


ORDER

Entitlement to an initial rating of 30 percent for right carpal tunnel release is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to extension of a temporary total rating for convalescence following surgery beyond November 30, 2009, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


